Citation Nr: 9908380	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  92-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left forearm, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left tibia, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1954 to October 1973.  In January 1992, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, denied, among others, his claims for increased 
ratings for residuals of fractures of his left forearm and 
left tibia, each rated as 10 percent disabling.  He timely 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).  In October 1993, the Board remanded his case to the 
RO for further development and consideration and, in June 
1996, the Board issued a decision denying his claims.  He 
appealed to the United States Court of Veterans Appeals (now, 
United States Court of Appeals for Veterans Claims) (Court).

While the appeal was pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
joint motion requesting that the Court vacate the portion of 
the Board's decision that denied increased ratings for the 
residuals of the fractures of the left forearm and left 
tibia.  The parties asked the Court to remand these issues to 
the Board for further development and readjudication, and to 
dismiss four remaining claims that also were appealed.  The 
Court granted the joint motion in a February 1997 order, and 
the case was returned to the Board.  The Board, in turn, 
remanded the case to the RO in November 1997 to comply with 
the Court's order.  Upon completion of the directives 
specified by the Court, the RO continued to the deny the 
claims, and the case was returned to the Board.  It is now 
ready for further appellate consideration.


FINDINGS OF FACT

1.  The veteran experiences pain, painful motion, and 
sometimes early fatigability in his left forearm as a result 
of the ulna fracture in service; the fracture is well healed, 
and there is no clinical evidence of functional loss 
attributable to these symptoms in this extremity, in addition 
to that contemplated in the current evaluation, nor is there 
evidence of neurological impairment, or significant decreased 
strength or limitation of motion.

2.  The veteran experiences chronic pain, painful motion, 
muscle spasms, and earlier than normal fatigability in his 
left lower extremity as a result of the tibia fracture in 
service, which, collectively, cause functional loss in this 
extremity in addition to that contemplated in the currently 
assigned evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the residuals of 
the left forearm fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5206, 5207, 5211 
(1998).

2.  The criteria for an increased rating, to 20 percent, for 
the residuals of the left tibia fracture have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 
5261, 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the veteran's claims are 
"well grounded," meaning at least "plausible...or capable of 
substantiation."  See 38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
The Board further notes that, as a result of remanding the 
case in November 1997, all evidence that is relevant to his 
claims has been fully developed and VA's "duty to assist" 
satisfied.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).


I.  Residuals of a Fracture of the Left Forearm

The veteran fractured his left forearm during service in 
April 1972 in a motor vehicle accident.  Initially, the 
fracture was slow to heal because of nonunion of the ulna.  
This eventually resolved after surgery in September 1972 
to graft bone from his hip (ilium) and to insert plates and 
screws for stabilization, followed by casting and physical 
therapy.  In January 1973, he returned to full duty status, 
and he was discharged from the military in October 1973.

When initially examined by VA after service, in September and 
December 1983, the veteran complained of experiencing 
occasional pain in his left forearm, his minor extremity, 
whenever he lifted 25 or more pounds.  On clinical 
evaluation, the examiner observed a 10-centimeter scar over 
the ulna that was not tender or adherent to underlying 
tissue.  The examiner also observed a hard irregularity at 
the middle portion of the ulna.  He indicated the veteran had 
full range of motion on both internal and external rotation 
of his forearm, and no signs of pain.  X-rays of his ulna 
showed residuals of the surgery and healing at the site of 
the fracture.  There also was evidence of osteoporosis 
related to the trauma.  The pertinent diagnosis was residuals 
of a fracture of the left forearm manifested by occasional 
minor pain.

In January 1984, the RO granted service connection for the 
residuals of the fracture and assigned a 10 percent rating, 
which has since been in effect.  While being examined in a VA 
outpatient clinic in March 1988, the veteran complained of 
experiencing an occasional loss of sensation (hypesthesia) in 
the fingers of his left hand.  He said he usually noticed 
this upon awakening in the morning, after sleeping on the 
ulnar nerve of his arm and thereby creating pressure in this 
area, and that it sometimes awakened him from his sleep at 
night.  He said his doctors ruled out carpal tunnel syndrome.  
The examiner indicated there was no evidence of neurological 
impairment in this extremity.

The veteran continued to complain of experiencing pain in his 
left forearm when he was examined by VA in April 1989.  He 
said his pain was especially noticeable during cold weather 
or heavy lifting.  The scar over his left ulna continued to 
be completely asymptomatic, and he had full range of motion 
in his forearm and elbow.  He also had good grip strength in 
this extremity.  The X-rays were consistent with those taken 
during the previous VA compensation examination.  In the 
diagnosis, the examiner indicated the fracture had healed and 
that it was minimally symptomatic.

Essentially identical complaints and clinical findings were 
noted during July 1992 and December 1993 VA compensation 
examinations.  During the 1992 evaluation, X-rays of the 
veteran's forearm continued to show signs of an old healed 
fracture with good position and alignment of the fracture 
fragments and no evidence of acute bone trauma or any other 
bony or joint abnormality.

When examined by VA for compensation purposes most recently, 
in August 1998, the veteran said that he could no longer 
fully extend his left elbow, and he continued to complain of 
recurring pain-particularly during cold or damp weather, or 
if he leaned on his arm, reached above his head, or attempted 
to lift something that weighed as little as 10 pounds.  He 
also said that his arm quickly became fatigued and his 
fingers numb whenever he held a steering wheel while driving 
a car or whenever he held a cigarette or fishing pole.  The 
examiner attached pictures to the report of his evaluation 
and noted they showed evidence of a small (2cm) degree of 
muscle herniation at the site of the fracture and a long, 
asymptomatic, scar along the posterior aspect of the arm.  On 
physical examination, grip strength was 4/5, bilaterally, and 
there was normal range of motion in the shoulders, wrists, 
and fingers.  The examiner confirmed that the veteran could 
not completely extend his left elbow (noting he fell short of 
full extension by approximately 15 degrees).  The examiner 
also indicated there was no evidence of any sort of 
significant neurologic impairment or related dysfunction 
(numbness, atrophy, etc.).  The results of X-rays of the 
forearm disclosed no changes from studies conducted 
previously, showing evidence of an old healed fracture with 
internal fixation of the middle portion of the ulna, and no 
signs of malunion.  The diagnostic assessment was 
left forearm fracture.  In summarizing his overall 
impressions of the veteran, the examiner indicated there was 
no evidence of functional impairment in the left forearm; 
that the veteran was able to supinate and pronate his forearm 
in a normal fashion; that he had residual loss of extension 
capability to 0 degrees in his left elbow; but that flexion 
in the elbow remained intact.  The examiner also made note of 
the veteran's complaints of early fatigability in this 
extremity, which the examiner acknowledged were as likely as 
not the result of the fracture in service, and the examiner 
reiterated that his evaluation did not disclose any evidence 
of neurologic impairment.

As alluded to earlier, the veteran's fracture was of his 
"minor" upper extremity (since it was indicated during the 
1983 VA examinations that he is right handed).  A 10 percent 
rating is warranted for malunion of the ulna of the minor 
upper extremity with bad alignment.  A 20 percent rating is 
warranted if there is nonunion of the ulna in the lower half, 
or in the upper half with false movement but without loss of 
bone substance or deformity.  A 30 percent rating requires 
nonunion in the upper half with false movement with a loss of 
bone substance (1 inch (2.5 cms.) or more) and marked 
deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5211.

The veteran's complaints since sustaining the fracture in 
service essentially have been the same-those being 
pain/painful motion in his left forearm if required 
to lift something of even minimal weight, or during cold or 
damp weather, or if required to grip and hold something 
(e.g., the steering wheel of a car, a cigarette, or a fishing 
pole) for any significant period of time.  He also says that 
he experiences decreased sensation (numbness/hypesthesia) and 
decreased grip strength (weakness) in his left hand and 
fingers during prolonged activities of this sort, or even at 
rest if he inadvertently sleeps on his arm, and he noted 
during the most recent VA compensation examination that he 
has limitation of motion in his left elbow since he cannot 
fully extend it.

The veteran's complaints of decreased sensation and grip 
strength in his left upper extremity have never been 
substantiated clinically, including during the most recent VA 
compensation evaluation in August 1998, when the examiner 
indicated the veteran had essentially normal grip strength in 
his hands (4/5, bilaterally) and no signs of neurologic 
impairment of any sort, such as numbness or sensory deficits, 
or signs of atrophy from not using this extremity or using it 
less than one normally would.  The results of that 
evaluation, at least in these respects, are consistent with 
those of earlier VA compensation evaluations and when seen in 
the VA outpatient clinic.  Therefore, this clearly does not 
provide a basis for a higher rating.

The Board also notes that, although the doctors in service 
initially encountered some difficulty in repairing the 
fracture, as evidenced by the need for surgery in September 
1972 for "nonunion" of the ulna, the procedure successfully 
corrected this problem by grafting bone from the hip and 
inserting plates and screws for stabilization, and doctors 
who have examined the veteran during the years since 
repeatedly have described the fracture as well healed.  In 
fact, the VA physician who examined the veteran most recently 
in August 1998 indicated there were no signs of malunion, 
much less nonunion in either the lower or upper half of the 
ulna, which are required for a rating higher than 10 percent 
under Code 5211.  This also precludes any possibility for a 
higher rating under Code 5210 pertaining to nonunion of the 
radius and ulna.

The only remaining considerations that might entitle the 
veteran to a higher rating are the extent of his pain, 
painful or limited motion, and/or excessive fatigability, 
as these symptoms relate to actual functional impairment or 
additional disability beyond that contemplated by the 
applicable criteria.  As a means of addressing these 
additional considerations, which were discussed by the Court 
in DeLuca, the Board remanded the claim in November 1997 for 
a special VA orthopedic evaluation.  That was the primary 
reason for the examination in August 1998.

During the August 1998 evaluation, the examiner confirmed the 
veteran had limitation of motion in his left elbow in that he 
could not fully extend it (he fell short of full extension by 
about 15 degrees).  However, even acknowledging that he had 
limitation of motion in his elbow to that extent is not a 
sufficient basis to warrant a rating higher than 10 percent 
because, according to 38 C.F.R. § 4.71a, Diagnostic Code 
5205, his elbow would have to be ankylosed-meaning 
completely fixated in a certain position, at either a 
favorable, intermediate, or unfavorable angle.  This clearly 
is not the situation at hand because the VA examiner also 
indicated that flexion in the veteran's left elbow was still 
completely intact, and that he had full range of motion in 
his left forearm on both pronation and supination.  See 38 
C.F.R. § 4.71, Plate I (listing what VA considers to be 
normal).  He also had normal range of motion in his left 
shoulder, left wrist, and in the fingers of his left hand.  
The absence of evidence of limitation of motion in any of 
these critical areas, aside from the slightly decreased elbow 
extension, precludes any possibility for a rating higher than 
10 percent under Diagnostic Codes 5206, 5207, 5208 
(concerning limitation of motion in the forearm), and 5213 
(concerning impairment of supination and pronation), or under 
any of the other Diagnostic Codes that pertain to limitation 
of motion in either the wrist or fingers.

Conversely, the veteran's complaints of pain and painful 
motion are well documented in the record.  Indeed, the VA 
physician who examined him as far back as December 1983-in 
connection with his original claim for service connection for 
the residuals of the left forearm fracture-expressly 
acknowledged in the diagnosis that he experienced 
"occasional minor pain" in this extremity.  Furthermore, 
the decision to grant service connection for the fracture 
residuals, including the pain, and to rate the severity of 
the residuals at the 10 percent level, was based in large 
part on the results of that VA examination, so the fact that 
the veteran experiences pain and painful motion as a result 
of the fracture, and has for many years now, is not disputed 
(this even was pointed out in the original RO rating 
decision).  The more dispositive question, nonetheless, as 
this specifically relates to the Court's holding in DeLuca, 
is whether he has functional loss in his left upper extremity 
attributable to the pain and painful motion in addition to 
that contemplated in the assigned evaluation.  The VA 
physician who examined him most recently in August 1998 for 
the purpose of providing a medical opinion on this 
determinative question indicated that he does not have any 
functional impairment in his left forearm, despite conceding 
that extension of his left elbow was slightly less than 
normal (by about 15 degrees), that there was evidence of a 
slight irregularity in the form of a small (2 cm) degree of 
muscle herniation at the site of the fracture, and that he 
sometimes may experience pain, painful motion, and even early 
fatigability as he alleges.  Thus, even conceding the 
occasional manifestation of these symptoms does not, in and 
of itself, provide a basis for assigning a higher rating.

Lastly, the Board notes that, since the scar on the veteran's 
left forearm has been described repeatedly as well healed and 
completely asymptomatic (i.e., not painful, tender, or 
adherent to underlying tissue, etc.) this also does not 
provide a basis for a rating higher than 10 percent (to 
include assignment of a separate compensable evaluation.  See 
38 C.F.R. § 4.114, Diagnostic Codes 7803, 7804, and 7805; see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board finds that the severity of the veteran's left 
forearm disability is best approximated by a 10 percent 
rating, so this is the rating that must be assigned.  See 
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against the claim for a higher rating, so the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Residuals of a Fracture of the Left Tibia

The veteran sustained a compound fracture of his left tibia 
during service in the same incident that he fractured his 
left forearm.  In treating his left tibia, his doctors 
applied a cast to the fracture, and it healed without 
complication.  He gradually resumed weightbearing with 
physical therapy to regain his strength, and there was no 
indication of functional impairment in his left lower 
extremity related to the fracture during his September 1973 
separation examination.  He was discharged from the military 
the following month.

When initially examined by VA for compensation purposes after 
service in September and December 1983, the veteran 
complained of experiencing occasional pain and weakness in 
his left leg, particularly if he walked for about a quarter 
of a mile.  On clinical evaluation, the examiner noted the 
veteran did not walk with a limp; that he was bow legged but 
had a slightly more prominent valgus deformity in his left 
leg; and that there was a very faint 12-centimeter pre-tibial 
scar on this extremity from the injury in service that was 
not tender or adherent to underlying tissue.  X-rays of the 
left leg showed signs of a healed fracture that had resulted 
in the slight bony irregularity/deformity at the middle 
portion of the tibia.  There was no evidence of limitation of 
motion in the knee or signs of muscle atrophy, and the 
veteran had no difficulty squatting.  The diagnosis was 
residuals of a fracture of the left tibia manifested by 
occasional minor pain and a slight valgus deformity.

In January 1984, the RO granted service connection for the 
residuals of the left tibia fracture, with slight valgus 
deformity, and assigned a 10 percent rating that has been in 
effect ever since.

While receiving treatment in a VA outpatient clinic on 
various occasions during 1987 and 1988, the veteran's doctors 
prescribed an orthopedic insert for his left shoe (with a 1/2-
inch elevation) to compensate for the shortening of this 
extremity as a result of the fracture in service.  After 
complaining in September 1988 that the insert caused him to 
experience discomfort in his left knee, his doctors 
discontinued the use of it.  He continued to take medication 
for the pain in his left leg (tibia) and heel.  His doctors 
noted during a March 1989 outpatient consultation that he had 
resumed using the orthotic insert on a periodic basis, with 
good results, and that his medication was helping to 
alleviate his pain.  Similarly favorable results were noted 
during subsequent consultations in the VA outpatient clinic.

When examined by VA for compensation purposes in April 1989, 
July 1992, and December 1993, the veteran continued to 
complain of pain in his left tibia related to the fracture.  
Aside from the pain, he complained of instability in his left 
knee.  Clinically, the examiners noted that he walked with a 
slight limp, favoring his left leg; that there was evidence 
of slight atrophy in this extremity; and that he had 
5 degrees less extension in his left knee, when compared to 
his normal right knee, and 10 degrees less flexion.  The 
examiners also indicated he could not fully squat because of 
the pain in his left knee, and that he had difficulty 
performing a heel and toe walk.  There was no evidence of 
laxity or false motion.  X-rays continued to show a healed 
fracture, and the diagnosis was the same as those made 
previously.

During his most recent VA compensation examination in August 
1998, the veteran said that he occasionally used a cane 
because of weakness and instability in his left lower 
extremity.  He also complained of intermittent numbness in 
the lateral aspect of his left ankle, muscle spasms (cramps) 
on repeated plantar flexion of his left foot, and 
intermittent (but daily) pain in his left leg-especially 
after prolonged physical activity such as weight bearing, 
using the clutch of an automobile, ascending stairs, etc.  
The examiner observed that the veteran walked with a limp, 
noting that his left leg was about 1/2 of an inch shorter than 
his right leg-which was compensated for by the insert in his 
shoe-and that repeatedly flexing his left foot did, in fact, 
cause muscle spasms.  There was no evidence of distal edema 
in his left lower extremity, or signs of neurologic 
impairment, or evidence of limitation of motion in the left 
knee or ankle (aside from the repeated trial-induced muscle 
spasm).  The examiner also observed the valgus (genu varum) 
deformity of the left leg, and he attached pictures of it to 
the report of the evaluation for further illustration.  X-
rays of the left leg showed an old healed fracture and 
essentially no changes from the studies conducted previously; 
there also were signs possibly indicative of a slight degree 
of osteoporosis.  The pertinent diagnoses were left tibial 
fracture, secondary to motor vehicle accident, and left 
tibial shortening, as noted.  In summarizing his overall 
impressions of the veteran, the examiner made note of his 
complaints of pain syndrome, early fatigability, and the 
inducement of the muscle spasms with prolonged use.  The 
examiner also indicated that there was no evidence of 
functional impairment, other than the induced muscle spasms, 
and that the veteran was able to execute skilled movements 
and did not have limitation of motion in either his left knee 
or ankle, or indications of incoordination, or signs of 
instability, weakness, decreased strength, or muscle atrophy.

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent rating if it results in slight knee or 
ankle disability.  A 20 percent rating requires evidence of 
moderate knee or ankle disability, and a 30 percent rating 
requires marked knee or ankle disability.  A 40 percent 
rating requires nonunion of the tibia and fibula with loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

The veteran's complaints concerning his left knee, tibia, and 
ankle are pain/painful motion, instability/weakness, 
numbness, and muscle cramps.  He says his symptoms are most 
noticeable during prolonged physical activity, such as 
walking, ascending stairs, etc., or during cold or inclement 
weather.

It is significant that, during the most recent VA 
compensation examination in August 1998, there was no 
evidence of limitation of motion in either the veteran's left 
knee or ankle.  Even when he was examined by VA several years 
earlier, in April 1989, there was only evidence of a slight 
degree of limitation of motion in his left knee-5 degrees 
less extension than normal and 10 degrees less flexion, which 
correlates to range of motion from 5 to 130 degrees.  See 
38 C.F.R. § 4.71, Plate II.  That is just marginally shy of 
the 0-to-140-degree range, measuring from terminal extension 
to terminal flexion, that VA considers to be completely 
normal.  Id.  Furthermore, it far exceeds the requirements 
for a rating higher than 10 percent for either flexion, 
which, under Code 5260, must be limited to 30 degrees or 
less, or for extension, which, under Code 5261, must be 
limited to 15 degrees or more.  Thus, even utilizing the 
worst possible scenario of limitation of motion in the 
veteran's left knee is not sufficient to warrant a rating 
higher than 10 percent.  The same is true for his left ankle 
since there has been no indication of limitation of motion 
there either that would satisfy any of the criteria of Codes 
5270 or 5271 for a rating higher than 10 percent.

It equally is deserving of mention that, contrary to what the 
veteran alleges, records show no clinical evidence of 
neurologic impairment involving his left lower extremity-at 
either his knee, leg (tibia), or ankle-or signs of 
instability, weakness, decreased strength, or muscle atrophy.  
The absence of any of these symptoms obviously goes against a 
finding of either "moderate or marked" knee and ankle 
disability that are required for a rating higher than 10 
percent under Code 5262.

On the other hand, the pain in the veteran's left knee, leg, 
and ankle is longstanding and has been documented objectively 
in the record on several instances, including when he was 
examined by VA for compensation purposes several years ago, 
in December 1983.  However, the results of that evaluation, 
including the notation in the diagnosis of "occasional minor 
pain" and a slight valgus deformity as residuals of the left 
tibial fracture, clearly were acknowledged by the RO in 
electing to assign the 10 percent rating in the first 
instance (as evidenced by the RO's express mention of the 
pain in its January 1984 rating decision).  The dispositive 
question therefore becomes whether, pursuant to DeLuca, the 
veteran has additional functional loss in his left lower 
extremity that is attributable to his pain/painful motion, or 
to such additional considerations as premature fatigability 
or incoordination.

The VA physician who examined the veteran in August 1998 
indicated that he did not show signs of incoordination, such 
as would be the case if he had difficulty executing skilled 
movements smoothly.  The VA examiner also concluded that 
there was no evidence of additional functional loss or 
impairment involving the left knee, tibia, or ankle; however, 
in so doing, he acknowledged not only the veteran's pain 
syndrome, but also his tendency to develop muscle spasms in 
his left ankle with any sort of repeated use, which, in turn, 
promotes earlier than normal fatigability.  Although weakness 
in the left knee, tibia, and ankle were not noted per se, the 
Board finds the examiner's acknowledgment of the longstanding 
pain, muscle spasms, and resulting earlier than usual 
fatigability on prolonged use to be substantively equivalent 
to weakness with activity.  Consequently, this is a 
sufficient basis to warrant the assignment of a 20 percent 
rating under Code 5262 when all reasonable doubt concerning 
this issue is resolved in the veteran's favor.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Since, however, the vast majority of the clinical findings 
concerning the veteran's left knee, leg (tibia), and ankle 
were unremarkable, or no more than minimal, a rating higher 
than 20 percent is not warranted under Code 5262 or any other 
Code.


III.  Conclusion

Both of the above discussions are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's left forearm and left 
tibia disabilities.  In this regard, the Board notes that 
there has been no showing that his disabilities have caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), or necessitated 
frequent periods of hospitalization, or that the disabilities 
otherwise render impracticable the application of the regular 
schedular standards.  Therefore, in the absence of evidence 
of factors specifically pertaining to these disabilities that 
might warrant extra-schedular consideration, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).





ORDER

An rating in excess of 10 percent for the residuals of the 
fracture of the left forearm is denied.

An increased rating, to 20 percent, is granted for the 
residuals of the left tibia fracture, subject to the laws and 
regulations governing the payment of VA monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

